Citation Nr: 0801428	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  03-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
anal fistula.

2.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO).  This case was remanded by the 
Board in May 2004 for additional development.


FINDINGS OF FACT

1.  An unappealed December 1996 rating decision denied the 
veteran's claim of entitlement to service connection for a 
fistula.

2.  In February 2001, a claim to reopen the issue of 
entitlement to service connection for an anal fistula was 
received.

3.  Evidence associated with the claims file since the 
unappealed December 1996 rating decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The medical evidence of record shows that the veteran's 
left hip disorder is not related to military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for an anal fistula is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

2.  A left hip disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Letters were 
provided to the veteran in February 2003, April 2003, August 
2003, and May 2004 which satisfied the duty to notify 
provisions and the claims were subsequently readjudicated.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran's VA medical treatment 
records have been obtained.  The Board notes that other than 
his service entrance examination report, all of the veteran's 
service medical records are unavailable.  The record shows 
that extensive efforts have been made by VA to obtain these 
records from the National Personnel Records Center and the 
Alabama Army National Guard.  It is apparent from the record 
that the veteran's service medical records are not obtainable 
and any further efforts to locate them would be futile.  In 
cases where the veteran's service medical records are not 
obtainable, there is a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  A 
VA examination was not provided to the veteran in connection 
with his claim of entitlement to service connection for a 
left hip disorder as there is no medical evidence of record 
that this disorder is related to military service.  In 
addition, while a VA examination was not provided to the 
veteran in connection with his claim to reopen the issue of 
entitlement to service connection for an anal fistula, VA is 
not required to provide such an examination for a claim to 
reopen a finally decided decision.  See 38 C.F.R. § 3.159(c).  
Thus, VA's duty to assist has been fulfilled.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

New and Material Anal Fistula

An unappealed rating decision in December 1996 denied the 
veteran's claim of entitlement to service connection for a 
fistula on the basis that there was no evidence that the 
veteran was treated in-service for a fistula.  The relevant 
evidence of record at the time of the December 1996 rating 
decision consisted of the veteran's claims form, a DD Form 
214, and statements that the veteran failed to report for 3 
VA examinations scheduled in September 1996.

The veteran did not file a notice of disagreement after the 
December 1996 rating decision.  Therefore, the December 1996 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).
 
In February 2001, a claim to reopen the issue of entitlement 
to service connection for an anal fistula was received.  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108.  The 
regulatory changes of the new and material evidence 
requirement, found at 38 C.F.R. § 3.156(a) in the VA 
regulations implementing the VCAA, apply only to a claim to 
reopen a finally decided claim that was received on or after 
August 29, 2001.  The veteran in this case filed his claim to 
reopen the issue of entitlement to service connection for an 
anal fistula in February 2001, before the effective date for 
regulatory change of the new and material evidence 
requirement.  As such, the changes to the definition of new 
and material evidence will not be applied here.  The 
definition of new and material evidence in effect prior to 
August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The only relevant evidence of record received since the 
December 1996 rating decision is an October 2000 VA 
outpatient medical report and a December 2003 letter from the 
veteran's mother.  All evidence received since the December 
1996 rating decision is "new" in that it was not of record 
at the time of the December 1996 rating decision.  The 
October 2000 VA outpatient medical report stated that the 
veteran reported "what sounds like [an] anal fistula in 
[19]88 and [19]92 [with] drainage."  On physical 
examination, no rectal abnormalities were noted.  No rectal 
impression was given.  The letter from the veteran's mother 
stated that the veteran had an anal fistula at that time and 
that it was incurred during military service.  However, the 
veteran's mother is not competent to give medical opinions on 
diagnosis and causation as she is not a trained physician.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, there is 
no medical evidence of any sort that shows that the veteran 
currently has an anal fistula.  The only medical evidence of 
record that mentions an anal fistula is the October 2000 VA 
outpatient medical report which found no rectal abnormalities 
on physical examination.  Accordingly, none of the new 
evidence shows that the veteran currently has, or indeed has 
ever had, a diagnosis of an anal fistula.  As such, the new 
evidence is not material, as it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

Accordingly, the additional evidence submitted since the 
December 1996 rating decision does not constitute new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for an anal fistula.  As 
new and material evidence to reopen the finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not for application.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Left Hip Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

After separation from military service, a December 1999 VA 
outpatient medical report stated that the veteran complained 
of

left hip pain which has been bothering 
him for several days he relates to some 
physical activity such as playing 
basketball.  In further questioning he 
relates some episodes before this last 
week also of pain in the left hip.  He 
did not recall any instance of direct 
injury to the hip.

After physical examination, the impression was left hip pain, 
probably soft tissue inflammation.  

An October 2000 VA outpatient medical report stated that the 
veteran complained of left hip problems since the previous 
year.  A January 2001 VA outpatient medical report stated 
that the veteran complained of severe pain in his left hip.  
He stated "that he has been having a problem with that hip 
for the past year."  An April 2002 VA outpatient medical 
report gave an impression of "[l]eft hip avascular necrosis 
secondary to previous history of alcohol abuse as well as 
history of sickle cell trait."

A June 2002 note by a VA social worker stated that the 
veteran claimed he injured his left hip during military 
service when he fell out of a helicopter.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (finding that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence").  Thereafter, a July 2002 VA outpatient medical 
report gave an impression of "[l]eft hip avascular necrosis 
secondary to history of alcohol abuse as well as sickle cell 
trait."

In a December 2003 letter, the veteran's mother stated that 
the veteran called her while he was in military service and 
said that he fell and was treated by a doctor.  The veteran's 
mother stated that the veteran's left hip disorder was 
incurred in military service.

The medical evidence of record does not show that the 
veteran's currently diagnosed left hip disorder is related to 
military service.  There is no medical evidence of record 
that the veteran was diagnosed with a left hip disorder prior 
to December 1999, over 8 years after separation from active 
duty service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

The Board notes that the veteran claims that he experienced a 
left hip injury during military service and that the 
veteran's service medical records are currently unavailable.  
However, regardless of whether the veteran experienced an 
in-service left hip injury, the medical evidence of record 
clearly shows that at the time of the veteran's initial post 
service complaint in December 1999, he specifically stated 
that his left hip pain was related to recent physical 
activity such as playing basketball.  The veteran also denied 
"any instance of direct injury to the hip."  This 
contradicts his claim that he experienced an injury to his 
left hip during military service as the result of falling out 
of a helicopter.  In addition, this statement about a post-
service origin of the left hip disorder is substantiated by 
further statements made by the veteran in October 2000 and 
January 2001, when he said it began the previous year.  
Furthermore, the April 2002 and July 2002 VA outpatient 
medical reports stated that the veteran's left hip disorder 
was secondary to alcohol abuse.  

The statements of the veteran and his mother alone are not 
sufficient to prove that his currently diagnosed left hip 
disorder was incurred in service and was not due to alcohol 
abuse.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As they are not physicians, the veteran 
and his mother are not competent to make a determination that 
his currently diagnosed left hip disorder was incurred in 
service and was not due to alcohol abuse.  Espiritu, 2 Vet. 
App. at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, the 
medical evidence of record shows that the veteran's left hip 
disorder is not related to military service.  As such, 
service connection for a left hip disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record shows that the veteran's currently diagnosed left hip 
disorder is not related to military service and is due to 
alcohol abuse, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for an anal fistula is denied.

Service connection for a left hip disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


